                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


RENE D. MEYER,                                          4:18-CV-04048-KES

                     Plaintiff,

                                                ORDER GRANTING MOTIONS TO
       vs.                                      DISMISS, DENYING MOTION FOR
                                               SANCTIONS, DENYING MOTION FOR
JUDGE CRAIG A. PFEIFLE, JUDGE                     ORAL ARGUMENTS AND TO
MATTHEW M. BROWN, JUDGE HEIDI                  CORRECT DEFECTS, AND DENYING
LINNGREN, CITY OF RAPID CITY,                    MOTION TO ADD DEFENDANTS
PENNINGTON COUNTY, PENNINGTON
COUNTY STATES ATTORNEYS OFFICE,
MARK VARGO, STATE OF SOUTH
DAKOTA, ATTORNEY GENERAL,
JASON RAVNSBORG,

                     Defendants.


      Plaintiff, Rene D. Meyer, sued defendants alleging various violations of

her civil rights and her rights as a “sovereign citizen.” Docket 1 at 1. The

complaint also alleges that defendants violated the Racketeer Influenced and

Corrupt Organizations Act (RICO) and that the defendants “have conspired to

take away [her] civil rights and are attempting to jail [her] for a letter.” Id.

Meyer alleges that these violations have caused harm to her reputation and

impeded her ability to obtain employment opportunities. Id. Defendants move

to dismiss under 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

Dockets 13, 16, 18, and 20. Meyer opposes the motions. Docket 24. Following

each defendant moving to dismiss, Meyer made a motion for oral argument and
to correct defects in the case (Docket 37) and a motion to add defendants

(Docket 35). For the following reasons, defendants’ motions to dismiss are

granted, and Meyer’s motions are denied.

                                 BACKGROUND

      Meyer filed this pro se complaint on May 3, 2018, naming defendants,

Judge Craig Pfeifle, Judge Matthew Brown, Judge Heidi Linngren, the City of

Rapid City, Pennington County, the Pennington County State’s Attorney Office,

Mark Vargo, the State of South Dakota, the Office of the Attorney General, and

Marty Jackley, and alleging various violations of her civil rights and RICO.

Docket 1. Jason Ravnsborg, in his official capacity, was substituted as the

named defendant in lieu of Attorney General Marty Jackley, in his official

capacity. Docket 39.

      Meyer’s allegations stem from two criminal proceedings against her and

her divorce proceeding all in the Seventh Judicial Circuit in Pennington

County. Docket 17 at 2. One case is a pending criminal matter charging Meyer

with two counts of forgery and attempted grand theft that alleges Meyer forged

an invoice and letter from the City of Rapid City. Id. The other criminal case

charged Meyer with second degree theft and intentional damage to property,

but this case was later dismissed by the prosecutor. Id. Finally, a judgment

and decree of divorce was filed December 20, 2017, in Meyer’s divorce

proceeding. Id. Meyer alleges that “[t]he reason all of the defendants are listed

is they all have a part to play in the corruption of the judicial system to

undermine the people and to use statutes to control the people instead of doing



                                         2
what they are supposed to do and that is to represent the people and a system

of fairness.” Docket 1 at 9. Meyer states that the Pennington County States

Attorneys Office and Mark Vargo “are the direct adversary in court and helps

represent the state” and that the defendants “all work together with the judges

to control the outcome of cases.” Id. Meyer alleges that “[t]he three judges are

listed because both made decisions on the cases against me and one is pending

and on going [sic]. . . .” Id. Apart from presiding over a case, Meyer alleges that

Judge Linngren “spied on her” at a luncheon in Rapid City. Id. at 2.

      Meyer also alleges that an incident occurred on June 25, 2016, when the

Rapid City police department allegedly raided Meyer’s boyfriend’s home. Id. at

3. Meyer suggests that the City of Rapid City “is just covering up their crimes

by bringing felony charges against me.” Id. at 4. She claims that the State of

South Dakota is “a business and fictional entity.” Id. at 5. Meyer alleges

damages in the amount of $ 9,789,752 and that all damages are “linked to my

divorce and my ex-husband and all the judges and police he has used to help

him harass me.” Id. at 35-37.

                                LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “The



                                          3
plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id.

Inferences are construed in favor of the non-moving party. Whitney v. Guys,

Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (citing Braden v. Wal-Mart Stores,

Inc., 588 F.3d 585, 595 (8th Cir. 2009)).

      Pro se complaints, “ ‘however inartfully pleaded,’ [are] held to ‘less

stringent standards than formal pleadings drafted by lawyers.’ ” Estelle v.

Gamble, 429 U.S. 97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972)). Civil rights and pro se complaints must be liberally construed.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted); Bediako v. Stein

Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this standard, a pro se

complaint must “allege sufficient facts to support the claims advanced.” Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). The court is not required to

“supply additional facts, nor will [it] construct a legal theory . . . that assumes

facts that have not been pleaded.” Id. (citing Dunn v. White, 880 F.2d 1188,

1197 (10th Cir. 1989)). A complaint “does not need detailed factual allegations .

. . [but] requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. “If a

plaintiff cannot make the requisite showing, dismissal is appropriate.” Abdullah

v. Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008); see also Beavers v.

Lockhart, 755 F.2d 657, 663 (8th Cir. 1985).




                                         4
                                       DISCUSSION

I.    Pennington County, Pennington County State’s Attorney Office, and
      Mark Vargo

      Pennington County defendants move to dismiss Meyer’s claims under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be

granted. Docket 16. Meyer opposes the motion. Docket 24. When reviewing a

motion to dismiss under Rule 12(b)(6), the court assumes that all facts in the

complaint are true and construes any reasonable inferences from those facts in

the light most favorable to the nonmoving party. See Matsushita Elec. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587-88 (1986) (citation omitted).

      A.     § 1983 Claim

      Meyer alleges that the parties have conspired to take away her civil rights

under “the Constitution, and the State of South Dakota Constitution.” Docket 1

at 1, 3. Because Meyer’s claims involve allegations of the deprivation of civil

rights, it is fair to construe her claim as a possible cause of action under

42 U.S.C. § 1983. Id. at 3. “Section 1983 creates a species of tort liability for

the deprivation of any rights, privileges, or immunities secured by the

Constitution.” Manuel v. City of Joliet, 137 S. Ct. 911, 916 (2017) (internal

citation omitted). “The essential elements of a constitutional claim under

§ 1983 are (1) that the defendant acted under color of state law, and (2) that

the alleged wrongful conduct deprived the plaintiff of a constitutionally

protected federal right.” L.L. Nelson Enters., Inc. v. Cty. of St. Louis, 673 F.3d




                                          5
799, 805 (8th Cir. 2012) (citing Schmidt v. City of Bella Villa, 557 F.3d 564, 571

(8th Cir. 2009)).

       The Supreme Court held in Monell v. Department of Social Services that

while municipalities can be sued under § 1983, a plaintiff must show a

constitutional right violation was caused by an official policy or widespread

custom. 436 U.S. 658, 690-95 (1978). “[N]either municipalities nor government

officials may be held liable for unconstitutional conduct under a theory of

respondeat superior.” Rogers v. King, 885 F.3d 1118, 1122-23 (8th Cir. 2018)

(citing Monell, 436 U.S. at 691). Thus, a governmental entity is liable under

§ 1983 “only when the entity itself is a ‘moving force’ behind the violation. That

is, the entity’s official ‘policy or custom’ must have ‘caused’ the constitutional

violation . . . .” Clay v. Conlee, 815 F.2d 1164, 1170 (8th Cir. 1987). “[I]t is

when execution of a government’s policy or custom . . . inflicts the injury that

the government as an entity is responsible under § 1983.” Monell, 436 U.S. at

694.

       To establish governmental liability under Monell, a plaintiff must allege

facts to support a finding of a continuing, widespread pattern of

unconstitutional conduct, deliberate indifference or tacit authorization by the

entity’s policymaking officials, and injury suffered by the plaintiff due to this

custom. Thelma D. By and Through Delores A. v. Bd. of Educ. of St. Louis, 934

F.2d 929, 932-33 (8th Cir. 1991) (citing Jane Doe “A” By and Through Jane Doe

“B” v. Special Sch. Dist. of St. Louis Cty., 901 F.2d 642, 646 (8th Cir. 1990)).

This rule “was intended to distinguish acts of the [governmental entity] from



                                          6
acts of employees of the [governmental entity], and thereby make clear that

[governmental] liability is limited to action for which the [governmental entity]

is actually responsible.” Thompson v. Shock, 852 F.3d 786, 793 (8th Cir. 2017)

(quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 479-80 (1986)). “At a

minimum, a complaint must allege facts which would support the existence of

an unconstitutional policy or custom.” Doe v. Sch. Dist. of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

      First, Meyer’s complaint fails to allege that Meyer was deprived of any

constitutional right. Aside from the fact that her three court cases were venued

in Pennington County and the two criminal matters were prosecuted by the

Pennington County State’s Attorney Office, Meyer fails to plead any facts that

support a constitutional deprivation by these parties. Second, Meyer fails to

allege any custom or policy of Pennington County that led to a violation of her

constitutional rights. Pennington County acts through its county

commissioners who do not direct what cases should be prosecuted by the

Pennington County State’s Attorney Office. The county has no policies or

customs that would direct Vargo as the Pennington County State’s Attorney as

to what charges should be brought, dismissed, or reduced. Because Meyer fails

to allege a constitutional violation and fails to allege facts that would support

the existence of an unconstitutional policy or custom, Meyer’s complaint fails

to state a claim against Pennington County or the Pennington County State’s

Attorney Office.




                                         7
      “If the complaint does not specifically name the defendant in his

individual capacity, it is presumed he is sued only in his official capacity.” Artis

v. Francis Howell North Band Booster Ass’n, 161 F.3d 1178, 1182 (8th Cir.

1998). Meyer fails to express in what capacity Vargo is sued. Thus, he is

presumed to be sued in his official capacity. Prosecutors like Vargo who are

sued under § 1983 may be entitled to either absolute or qualified immunity.

Kalina v. Fletcher, 522 U.S. 118, 123-26 (1997). The type of immunity depends

on the function the prosecutor was performing during the alleged misconduct.

Id. at 127. Prosecutors have absolute immunity for actions “intimately

associated with the judicial phase of the criminal process.” Imbler v. Pachtman,

424 U.S. 409, 430 (1976). For example, “[p]rosecutors enjoy absolute immunity

in their review of and decisions to charge a violation of the law.” Sample v. City

of Woodbury, 836 F.3d 913, 916 (8th Cir. 2016) (citing Imbler, 424 U.S. at 420-

427). For other functions, like investigative or administrative functions,

prosecutors only have qualified immunity. Buckley v. Fitzsimmons, 509 U.S.

259, 273 (1993).

      Meyer alleges that “Mark Vargo [sic] in charge of this office.” Docket 1 at

9. She also alleges that the Pennington County State’s Attorney is “a direct

adversary in court and helps represent the state.” Id. Although it is hard to

decipher what other allegations apply to Vargo, Meyer’s central complaints

concerning her two criminal cases and her divorce case appear to concern

Vargo’s actions “intimately associated with the judicial phase of the criminal

process.” Imbler, 424 U.S. at 430. Vargo’s decision to indict is protected by



                                         8
absolute immunity. Buckley, 509 U.S. at 274 n.5. Thus, because any decisions

by Vargo in Meyer’s criminal cases were intimately associated with the judicial

process, his actions are protected by absolute immunity.

      Meyer fails to state a § 1983 claim upon which relief can be granted

against Mark Vargo, Pennington County, or the Pennington County State’s

Attorney Office.

      B.     Conspiracy claims - RICO and § 1983

      It is unclear whether Meyer alleges conspiracy claims against the

defendants under § 1983 and the RICO Act or just the RICO Act. First, Meyer

alleges that the defendants’ “violations fall under the RICO ACT . . . .” Docket 1

at 3. Meyer alleges that the South Dakota bar association “violates the RICO

ACT, it’s a club. The judge, the states attorney, the attorney general, the county

and state all work together to get convictions and align against the accused.”

Id. at 7. Meyer also alleges that “its a Kangaroo Court. It is a violation of [her]

Civil Rights and violates the Constitution and also my rights as a sovereign.”

Id. Meyer alleges that Pennington County, the Pennington County State’s

Attorney Office, and Mark Vargo “all work together with the judges to control

the outcome of cases.” Id. at 9.

      The Eighth Circuit has held that in order to plead a RICO conspiracy

claim, a plaintiff must allege that (1) an enterprise existed; (2) the enterprise

affected interstate or foreign commerce; (3) the defendants were associated with

the enterprise; (4) the defendants participated, directly or indirectly, in the

conduct of the enterprise; and (5) the defendants participated in the enterprise



                                          9
through a pattern of racketeering activity by committing at least two

racketeering acts. Aguilar v. PNC Bank, N.A., 853 F.3d 390, 402 (8th Cir. 2017)

(footnote omitted) (quoting United States v. Darden, 70 F.3d 1507, 1518 (8th

Cir. 1995)). Each element must be alleged to state a valid claim. See, e.g., Crest

Constr. II, Inc. v. Doe, 660 F.3d 346, 354-56 (8th Cir. 2011). A complaint that

“is awash in phrases such as ‘ongoing scheme,’ ‘pattern of racketeering,’ and

‘participation in a fraudulent scheme,’ without more, . . . [is] insufficient to

form the basis of a RICO claim.” Id. at 356.

      To the extent Meyer’s pleadings can be construed as a conspiracy claim

under § 1983, the pleading standard is also heightened. To plead a civil

conspiracy under § 1983, Meyer must show “(1) two or more persons; (2) an

object to be accomplished; (3) a meeting of the minds on the object or course of

action to be taken; (4) the commission of one or more unlawful overt acts; and

(5) damages as the proximate result of the conspiracy.” Livers v. Schenck, 700

F.3d 340, 360-61 (8th Cir. 2012) (citation omitted). “The plaintiff is additionally

required to prove a deprivation of a constitutional right or privilege in order to

prevail on a § 1983 conspiracy claim.” White v. McKinley, 519 F.3d 806, 814

(8th Cir. 2008) (citing Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999)).

Although a plaintiff can use circumstantial evidence to show a conspiracy, a

plaintiff bringing a § 1983 or RICO conspiracy claim must allege “specific facts

tending to show” that the defendants reached an agreement to deprive the

plaintiff of a constitutional right or meeting of the minds. See Murray v. Lene,

595 F.3d 868, 870 (8th Cir. 2010). Thus, Meyer must allege with particularity



                                         10
“facts that the defendants reached an agreement.” Reasonover v. St. Louis Cty.,

447 F.3d 569, 582 (8th Cir. 2006) (internal quotation omitted). A plaintiff must

plead “more than the mere recitation of an improper state of mind such as

malice, bad faith, retaliatory motive or conspiracy.” Myers v. Morris, 810 F.2d

1437, 1453 (8th Cir. 1987) (overruled on other grounds by Burns v. Reed, 500

U.S. 478 (1991)). A “belief that a crime has been committed is not a conspiracy.

Various people engaged in investigating . . . suspected criminal activity does

not amount to conspiracy. [Courts] look for a genuine factual issue of

concerted activity toward an unlawful objective.” Id. at 1454.

      Meyer’s complaint fails to properly allege any element of a RICO violation

or civil conspiracy. Instead, Meyer presents non-specific conclusory statements

about the entire judicial and governmental systems being rigged against her.

Much of Meyer’s complaint is citations to legal authority and conclusions with

no reference to the necessary elements of a RICO or civil conspiracy claim.

Meyer’s pleadings fail to allege specific facts that would give rise to the

inference of the existence of a conspiracy or meeting of the minds between the

judges, city, county entities, or state actors. Her allegation that “courts have

been incorporated so that they can subvert our constitutional rights” fails to

allege that a bar association or legal system is a form of racketeering activity.

Docket 1 at 4. Instead Meyer’s claims are “naked assertions devoid of further

factual enhancement,” and are thus insufficient to state a claim. Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 557). Although Meyer believes

individuals have conspired against her, her allegations, supported by mere



                                         11
conclusory statements, are not enough. Thus, Meyer fails to state a RICO or

§ 1983 conspiracy claim against Pennington County, the Pennington County

State’s Attorney Office, and Mark Vargo.

      C.     Sovereign Citizen Claim

      Finally, Meyer makes a variety of sovereign citizen claims. Docket 1 at 1.

Meyer suggests that “from the beginning of this kangaroo court” she does not

“accept this offer to contract and [she does] not consent to these proceedings.”

Id. at 7. Meyer alleges that this “kangaroo court” violates her “rights as a

sovereign.” Id. Meyer notes that “only Gods law applies to Sovereign Citizens.”

Id. Meyer argues that all other statutes and laws are statutes of a fictional

entity that do not apply to her. Id.

      The Eighth Circuit has repeatedly rejected a “sovereign citizen” claim as

frivolous. See United States v. Jagim, 978 F.2d 1032, 1036 (8th Cir. 1992)

(referring to the sovereign citizen argument as “completely without merit,

patently frivolous and . . . rejected without expending any more of this Court’s

resources . . . .”); see also United States v. Hart, 701 F.2d 749, 750 (8th Cir.

1983) (rejecting “sovereign citizen” as a status). Thus, Meyer’s allegations

regarding rights as a “sovereign citizen” are frivolous and fail to state a claim.

      D.     Monetary Damages

      Finally, Meyer alleges damages in the amount of $ 9,789,752 are “linked

to [her] divorce and [her] ex-husband and all the judges and police he has used

to help him harass [her].” Docket 1 at 35-37. This monetary damages claim

could be construed as Meyer requesting the court to overturn the state court



                                        12
judgments in Pennington County. The Rooker-Feldman doctrine bars attempts

by parties to undermine state court decisions. The doctrine recognizes that

district courts, with the exception of habeas corpus petitions, “lack subject

matter jurisdiction over challenges to state court judgments.” Ace Constr. v.

City of St. Louis, 263 F.3d 831, 832-33 (8th Cir. 2001) (citing D.C. Court of

Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263

U.S. 413, 416 (1923)). Federal constitutional claims, like claims under 42

U.S.C. § 1983, are “inextricably intertwined” with a state court judgment if the

federal claim only succeeds “to the extent that the state court wrongly decided

the issue.” Id. at 833. The Rooker-Feldman doctrine most often applies in cases

where the individual who lost in state court complains of injuries caused by the

judgment before a federal district court. See Exxon Mobil Corp. v. Saudi Basic

Indus., 544 U.S. 280, 285 (2005).

      To the extent that Meyer requests monetary damages as a result of the

judgment and decree in her divorce proceeding or her ongoing criminal

proceedings in Pennington County, that claim is barred by the Rooker-Feldman

doctrine, because this court could only grant relief if it was found that the state

court proceedings were wrong.

      Although pro se complaints are to be construed liberally, “they still must

allege sufficient facts to support the claims advanced.” Stone, 364 F.3d at 914.

Meyer fails to state a constitutional violation or articulate facts that suggest

governmental liability. Meyer fails to state a § 1983 claim upon which relief can

be granted. Meyer also fails to state a RICO claim or civil conspiracy claim.



                                        13
Thus, the motion to dismiss by Pennington County, the Pennington County

State’s Attorney Office, and Mark Vargo (Docket 16) is granted and all claims

against the three parties are dismissed.

II.   City of Rapid City

      The City of Rapid City also moves to dismiss Meyer’s claims under Fed.

R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.

Docket 18. Meyer opposes the motion. Docket 24.

      As discussed above, Meyer alleges that “[t]he reason all of the defendants

are listed is they all have a part to play in the corruption of the judicial

system.” Docket 1 at 9. But throughout her complaint, Meyer does not refer to

the City of Rapid City except when she suggests that the City of Rapid City “is

just covering up their crimes by bringing felony charges against me.” Id. at 4.

      The City of a Rapid City is a municipality. As was established by the

Supreme Court in Monell, “a municipality cannot be held [vicariously] liable

under 42 U.S.C. § 1983” for its employees’ unconstitutional acts under a

theory of respondeat superior. Monell, 436 U.S. at 691. Local governments like

the City of Rapid City may be sued under § 1983 for the existence of an

unconstitutional governmental custom or policy. Id. at 690. Meyer is held to

the same pleading standard and elements against Rapid City as was discussed

against the county defendants. See Jane Doe “A”, 901 F.2d at 646.

      Meyer fails to state a cause of action against the City of Rapid City.

Meyer has not identified a Rapid City custom or policy that has caused any

constitutional violation. Meyer fails to allege facts showing that a City of Rapid


                                         14
City policy or custom was the “moving force” behind the alleged constitutional

deprivations. Meyer’s conclusory allegations do not include any facts that

articulate the existence of an unconstitutional policy or custom of Rapid City.

Thus, Meyer has failed to state a § 1983 claim against the City of Rapid City.

       Also, for the same reasons discussed above, Meyer’s complaint fails to

properly allege any element of a RICO violation or widespread civil conspiracy

under § 1983 on behalf of the City of Rapid City. Although a pro se complaint

is liberally construed, it still must allege sufficient facts to support a claim.

Stone, 364 F.3d at 914. Thus, the City of Rapid City’s motion to dismiss

(Docket 18) is granted, and all claims against the City are dismissed.

III.   Judge Pfeifle, Judge Brown, and Judge Linngren

       Judge Pfeifle, Judge Brown, and Judge Linngren move for dismissal of

Meyer’s claims based on lack of subject matter jurisdiction under Federal Rule

of Civil Procedure 12(b)(1) and failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6). Docket 13 at 1. Judge

Pfeifle, Judge Brown, and Judge Linngren argue that they possess absolute

judicial immunity and, additionally, the claims against them are barred by the

Eleventh Amendment of the United States Constitution. Id. Meyer opposes the

motion. Docket 24.

       “Judges performing judicial functions enjoy absolute immunity from

§ 1983 liability.” Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir. 1994). “Few

doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed within their judicial



                                         15
jurisdiction[.]” Pierson v. Ray, 386 U.S. 547, 553-54 (1967). “[J]udicial

immunity is an immunity from suit, not just from ultimate assessment of

damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991). “A judge is absolutely

immune from liability if (1) the judge had subject matter jurisdiction, and (2)

the acts complained of were judicial acts.” Smith v. Bacon, 699 F.2d 434, 436

(8th Cir. 1983) (citations omitted). To determine whether an act is judicial, a

court considers the “nature of the function performed.” Forrester v. White, 484

U.S. 219, 229 (1988). “An act is a judicial act if it is one normally performed by

a judge and if the complaining party is dealing with the judge in his judicial

capacity.” Birch v. Mazander, 678 F.2d 754, 756 (8th Cir. 1982) (citations

omitted). As the Supreme Court made clear in Pierson, judicial immunity

applies even when a plaintiff accuses a judge of acting with malicious intent or

being corrupt. 386 U.S. at 554.

      The South Dakota Constitution provides that “circuit courts have original

jurisdiction in all cases except as to any limited original jurisdiction granted to

other courts by the Legislature.” S.D. Const. Art. V, § 5. Judge Pfeifle, Judge

Brown, and Judge Linngren are full-time circuit court judges in judgeships

created and authorized by the South Dakota legislature. Id. Here, there is no

question that the actions complained of by Meyer included those normally

performed by a judge and that they were done by Judge Pfeifle, Judge Brown,

and Judge Linngren in their judicial capacity. Meyer states that the “the three

judges are listed because both made decisions on the case against me, and one

is pending and ongoing in the Pennington County Courthouse.” Docket 1 at 9.



                                        16
Each judge had subject matter jurisdiction over Meyer’s respective case. See

S.D. Const., Art. V, § 5. The three judges had contact with Meyer only because

they were the judges assigned to hear and determine the criminal or divorce

case against her. Thus, because the alleged violations of Meyer’s constitutional

rights relate to the judges exercising jurisdiction in the Seventh Circuit, Judge

Pfeifle, Judge Brown, and Judge Linngren are entitled to absolute judicial

immunity

      Finally, other than presiding over her cases, Meyer alleges that Judge

Linngren “spied on her” at a “women in business” lunch in Rapid City. Docket

1 at 2. Although judicial immunity does not apply to acts that are non-judicial

in nature, like attending luncheons, Meyer has failed to state a claim against

Judge Linngren upon which relief can be granted. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). Meyer fails to plead any facts as to how

Judge Linngren attending a luncheon harmed her or the legal authority to

support such a claim. Thus, the claim against Judge Linngren for attending a

luncheon is dismissed for failure to state a claim.

      Because Judge Pfeifle, Judge Brown, and Judge Linngren are entitled to

judicial immunity, this court has no subject matter jurisdiction to determine

Meyer’s claims against them. Also, Meyer’s sole non-judicial claim against

Judge Linngren is dismissed for failure to state a claim. Thus, the motion to




                                          17
dismiss by Judge Pfeifle, Judge Brown, and Judge Linngren (Docket 13) is

granted and all claims against the three judges are dismissed.

IV.   State of South Dakota, Office of the Attorney General, and Jason
      Ravnsborg

      A.     Motion to Dismiss

      The State of South Dakota, Office of the Attorney General, and Attorney

General Jason Ravnsborg also move to dismiss Meyer’s claims under Federal

Rule of Civil Procedure 12(b)(1) and 12(b)(6). Docket 20 at 1. Specifically, these

defendants argue that Meyer’s claims should be dismissed under the Eleventh

Amendment. Docket 21 at 2. Meyer opposes their motion. Docket 24.

      As discussed at length above, Meyer makes a variety of allegations

against all named defendants including a § 1983 claim, civil conspiracy claim,

RICO claim, and sovereign citizen claim. Docket 1. Meyer alleges that the state

of South Dakota is the plaintiff captioned in Meyer’s pending court cases. Id. at

6. Meyer also alleges that the state of South Dakota “is also a business and a

fictional entity.” Id. at 5. Finally, Meyer alleges that the South Dakota Attorney

General’s Office and the attorney general “controls all the courts below him and

he also represents the state.” Id. at 6.

      The Eleventh Amendment generally bars claims brought against a state,

state agency, or state officials in their official capacities unless Congress has

abrogated the state’s immunity, or the state has expressly waived its immunity.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99 (1984); see also

Christensen v. Quinn, 45 F. Supp. 3d 1043, 1059 (D.S.D 2014). Congress must




                                           18
make its intention to abrogate the states’ constitutionally secured immunity

“unmistakably clear in the language of the statute.” Atascadero State Hosp. v.

Scanlon, 473 U.S. 234, 242 (1985). 42 U.S.C. § 1983 did not abrogate

immunity under the Eleventh Amendment. See Quern v. Jordan, 440 U.S. 332

(1979); see also Larson v. Kempker, 414 F.3d 936, 939 n.3 (8th Cir. 2005).

Congress has also not expressed a clear intention to abrogate the states’

immunity rights from claims brought under RICO. See McMaster v. Minnesota,

819 F. Supp. 1429, 1434 (D. Minn. 1993), aff’d, 30 F.3d 976 (8th Cir. 1994).

      Also, “Eleventh Amendment immunity bars a § 1983 lawsuit against a

state agency or state official in official capacity.” Kempker, 414 F.3d at 939 n.3.

“The Eleventh Amendment prohibits federal-court lawsuits seeking monetary

damages from individual state officers in their official capacities because such

lawsuits are essentially ‘for the recovery of money from the state.’ ” Trevelen v.

Univ. of Minnesota, 73 F.3d 816, 818 (8th Cir. 1996) (citation omitted). “A suit

against a public employee in his or her official capacity is merely a suit against

the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535

(8th Cir. 1999) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)).

      Here, Meyer seeks money damages as her sole remedy. Docket 1 at 33-

34. The state of South Dakota, the Office of the Attorney General, and

Ravnsborg claim Eleventh Amendment immunity. Docket 20 at 1. The Office of

the Attorney General is a state agency. See SDCL §§ 1-11-1 to -35 (establishing

Office of the Attorney General as a state agency). The Eleventh Amendment

bars § 1983 claims against the state and its agencies. See Doss v. Dep’t of



                                        19
Corr., No. CIV. 08-04026-KES, 2008 WL 4335585, at *2 (D.S.D. Sept. 17,

2008). If a judgment against the Office of the Attorney General was rendered,

the judgment would in effect be against the state of South Dakota because the

funds for the judgment would come from the state treasury. Thus, the Eleventh

Amendment bars Meyer’s claims for money damages against the state of South

Dakota and the Office of the Attorney General as a state entity.

      Also, neither the state of South Dakota, the Office of the Attorney

General as a state agency, or its officials acting in their official capacities such

as Attorney General Ravnsborg are considered “persons” who may be sued for

money damages under § 1983. Section 1983 provides a cause of action only

against a “person” who, acting under the color of state law, deprives another of

his or her federal constitutional or statutory rights. Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 71 (1989). The Supreme Court held in Will that

“neither a State nor its officials acting in their official capacities are ‘persons’

under § 1983” when sued for money damages. Id. None of Meyer’s claims

specify that they are against Ravnsborg in his personal capacity and there is

nothing contained in the complaint to suggest that they are. See Arizonans for

Official English v. Arizona, 520 U.S. 43, 69 n.24 (1997) (“State officers in their

official capacities, like States themselves, are not amenable to suit for damages

under § 1983.”); see also Remington v. Hoopes, 611 F. App’x 883, 885 (8th Cir.

2015) (per curiam) (requiring a clear statement indicating that the plaintiffs are

suing the defendants in their individual capacities). Meyer’s sole claim against

Ravnsborg is that “the attorney general controls all of the courts below him and



                                          20
he also represents the state, And [sic] is a key peace [sic] in directing the lower

courts in South Dakota so he is responsible as well.” Docket 1 at 6. Meyer adds

in her response that “the reason [the attorney general] is added to the list IS

BECAUSE he failed to act to protect me from a corrupt judicial system and

illegal process and so is his office.” Docket 24 at 7 (emphasis in original). These

statements suggest Meyer is suing Ravnsborg in his official capacity. Thus,

section 1983 does not allow Meyer to sue Ravnsborg in his official capacity for

damages.

      Finally, while the Eleventh Amendment is not applicable when a plaintiff

seeks prospective injunctive relief against state officers in their official

capacities, the Eleventh Amendment defense does preclude prospective

injunctive relief against a state and its agencies. See Alabama v. Pugh, 438 U.S.

781, 781-82 (1978). In her response Meyer suggests that the Eleventh

Amendment does not protect state officials from claims for prospective relief.

Docket 24 at 6. The state of South Dakota and the Office of the Attorney

General are not state officials. Thus, they are immune under Pugh. 438 U.S. at

781-82. Although Ravnsborg would not be immune from prospective injunctive

relief under the Eleventh Amendment, Meyer’s complaint requests only

monetary damages. Docket 1 at 33-34. Meyer fails to allege any request for

prospective relief. Thus, as noted above, the Eleventh Amendment precludes a

monetary damage claim against Ravnsborg in his official capacity.

      Because the Eleventh Amendment bars all alleged claims seeking money

damages against the state of South Dakota, the Office of the Attorney General,



                                         21
and Attorney General Jason Ravnsborg, the court does not have subject matter

jurisdiction. Also, for the same reasons discussed above, Meyer’s complaint

fails to properly allege any element of a RICO violation or widespread civil

conspiracy under § 1983 on behalf of the state of South Dakota, the Office of

the Attorney General, or Ravnsborg. Although a pro se complaint is liberally

construed, it still must allege sufficient facts to support a claim. Stone, 364

F.3d at 914. Thus, the motion to dismiss by the state of South Dakota, the

Office of the Attorney General, and Ravnsborg (Docket 20) is granted and all

claims against the three parties are dismissed.

      B.    Motion for Sanctions

      The state of South Dakota, Office of the Attorney General, and Jason

Ravnsborg move for sanctions against Meyer under Federal Rule of Civil

Procedure 11, arguing that they should be compensated for attorney’s fees and

costs incurred in defending this action because Meyer’s claims are frivolous.

Docket 27 at 1.

      Under Federal Rule of Civil Procedure 11(b)(2), an attorney or

unrepresented party presenting a pleading or other paper certifies “to the best

of the person’s knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances, . . . the claims, defenses, and other legal

contentions are warranted by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law[.]” Fed. R. Civ. P. 11(b)(2). Rule

11(c) provides that sanctions may be imposed against a party or attorney where

a court finds that Rule 11(b) has been violated. Fed. R. Civ. P. 11(c). The



                                        22
primary goal of Rule 11 sanctions is to deter litigant misconduct, “not to

compensate the opposing party for all of its costs in defending.” Kirk Capital

Corp. v. Bailey, 16 F.3d 1485, 1490 (8th Cir. 1994). A sanction must be

“limited to what suffices to deter repetition of the conduct or comparable

conduct by others similarly situated. Fed. R. Civ. P. 11(c)(4). Although a pro se

plaintiff is bound by Rule 11, the court may consider the special circumstances

of a pro se case. Myers v. Long, No. CIV 12-4125, 2013 WL 820788, at *9

(D.S.D. Mar. 5, 2013) (citations omitted).

      Meyer filed similar allegations against most of the same defendants in

Meyer v. Schroeder, No. CIV 18-04037-KES, 2018 WL 3651354 (D.S.D. Aug. 1,

2018). While that suit was pending, Meyer filed this complaint. Although some

defendants and claims are different, there is a large overlap in the assertions

and parties sued by Meyer. Considering Meyer’s status as a pro se plaintiff not

learned in the law, the court is reluctant to impose sanctions. “[P]ro se litigants

are not excused from compliance with procedural and local rules.” Smith v.

Brown, No. CIV 16-04014-LLP, 2018 WL 1440328, at *19 (D.S.D. Mar. 22,

2018). Meyers is warned that future filings against these defendants alleging

the same facts contained in the complaint may result in sanctions.

V.    Meyer’s Motion for Oral Arguments, Motion to Correct Defects, and
      Motion to Add Defendants

      After each defendant moved to dismiss, Meyer moved for oral arguments

to correct defects in case (Docket 37) and to add defendants (Docket 35).




                                        23
      A.    Motion for Oral Arguments

      The court has the discretion to order oral argument on a motion. D.S.D

Civ. LR 7.1C. After considering the parties’ briefs and reviewing the case law,

the court finds that oral argument would not assist in determining the motions

presented. Thus, Meyer’s motion for oral arguments (Docket 37) is denied.

      B.    Motion to Add Defendants

      Meyer seeks to assert claims against new defendants, Josh Hendrickson

of the Pennington County State’s Attorney Office, and Meyer’s court appointed

counsel, Michael Wheeler. Docket 35. Meyer believes Josh Hendrickson has

been the one behind unreasonable prosecution on behalf of the City of Rapid

City and that her court appointed counsel is part of the conspiracy, attempting

to coerce her into taking a plea deal. Id. The Pennington County defendants

oppose the motion. Docket 40.

      Motions to amend should be freely given to promote justice but may be

denied when such an amendment would be futile. Plymouth Cty. v. Merscorp,

Inc., 774 F.3d 1155, 1160 (8th Cir. 2014). There is not an absolute right to

amend for plaintiffs, and futility can serve as a valid basis for denying leave to

amend the pleadings. See Zutz v. Nelson, 601 F.3d 842, 850-51 (8th Cir. 2010);

U.S. ex rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir. 2005). A

district court may deny a motion to correct or amend based on futility if the

court reaches the legal conclusion that the amendments would not withstand a

motion to dismiss under 12(b)(6). Id. at 850. “[P]arties should not be allowed to

amend their complaint without showing how the complaint could be amended



                                        24
to save the meritless claim.” Wisdom v. First Midwest Bank of Popular Bluff, 167

F.3d 402, 409 (8th Cir. 1999) (citations omitted).

      First, even if Meyer’s motion was to substitute parties, the claims of the

complaint would fail for the same reasons that the claims fail against the

originally-named defendants as explained at length above. Meyer’s sole

allegation against Hendrickson is that he prosecuted her. Docket 35 at 2. As

was the case for named defendant Vargo, Hendrickson cannot be sued in his

official capacity due to prosecutorial immunity. Imbler, 424 U.S. at 431. Thus,

her claims against Hendrickson are precluded because of absolute immunity.

Second, Meyer fails to state a claim against her court-appointed counsel and

Hendrickson. Even if Meyer seeks money damages on her § 1983 claim, civil

conspiracy claim, RICO claim, or sovereign citizen claim against either

Hendrickson or Wheeler as new defendants, her claims fail for the same

reasons discussed above. Meyer provides no facts that would support a

meeting of the minds, a constitutional right violation, or racketeering activity

by Hendrickson or Wheeler. Meyer has failed to state a claim to relief that is

plausible. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Because

Meyer’s claims cannot withstand a Rule 12(b)(6) dismissal, adding the two

additional defendants would be futile. Thus, Meyer’s motion to add defendants

(Docket 35) in her case is denied.

      A.    Motion to Correct Defects

      Meyer seeks to correct deficiencies in her complaint. Docket 37. The

Pennington County defendants oppose the motion. Docket 40. Again, a district



                                        25
court may deny a motion to correct or amend based on futility if the court

reaches the legal conclusion that the amendments would not withstand a

motion to dismiss under 12(b)(6). Zutz, 601 F.3d at 850.

      Meyer fails to identify what deficiencies are part of her case and how she

intends to correct them. It is not clear whether Meyer’s request to correct

deficiencies is a request to add “the two new defendants.” Docket 37 at 1.

Besides the two new defendants, Meyer does not attach a copy of a proposed

amended pleading as required by D.S.D. Civ. LR 15.1. Without a proposed

amended pleading or a motion that identifies the proposed changes, the court

cannot find a valid basis for Meyer’s proposed changes. Thus, the court is left

with Meyer’s initial complaint that does not state a claim under the Twombly

pleading standards. 550 U.S. at 570. Thus, Meyer’s motion to correct defects

(Docket 37) in the case is denied.

                                 CONCLUSION

      Meyer has failed to state a claim upon which relief may be granted

against Pennington County, the Pennington County State’s Attorney Office,

Mark Vargo, and the City of Rapid City. The Court does not have subject

matter jurisdiction over Meyer’s claims against Judge Pfeifle, Judge Brown,

Judge Linngren, the State of South Dakota, the Office of the Attorney General,

or Attorney General Jason Ravnsborg. Thus, it is ORDERED that

      1. Defendants’ motions to dismiss without prejudice (Dockets 13, 16, 18,

         and 20) are granted.

      2. Defendants State of South Dakota, Office of the Attorney General, and



                                       26
   Jason Ravnsborg’s motion for sanctions (Docket 26) is denied.

3. Meyer’s motion for oral arguments and to correct defects in the case

   (Docket 37) is denied.

4. Meyer’s motion to add defendants (Docket 35) is denied.

Dated March 14, 2019.

                              BY THE COURT:

                              /s/ Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                27
